Exhibit 10.7.2

SECOND AMENDMENT TO LEASE

THIS SECOND AMENDMENT TO LEASE (hereinafter, the “Second Amendment”) is made
this 16th day of January, 2004, by and between GLENN DALE BUSINESS CENTER,
L.L.C., a Maryland limited liability company, having an office at c/o
Continental Realty Corporation, 1427 Clarkview Road, Suite 500, Baltimore,
Maryland 21209-2100, as landlord (the “Landlord”) and TVI CORPORATION, a
Maryland corporation, having an office at 7100 Holiday Tyler Road, Glenn Dale,
Maryland 20769, as tenant (the “Tenant”).

RECITALS:

A. Landlord and Tenant entered into a Lease dated February 16, 1998 (as amended
by a First Amendment to Lease dated December 10, 2002, the “Lease”) for certain
premises containing 63,839 square feet and known as Suite 200 (7100 Holiday
Tyler Road, Suite 200, Glenn Dale, Maryland 20769, the “Premises”) which are
located in the Glenn Dale Business Center.

B. Landlord and Tenant desire to expand the Premises to include the adjacent
space containing 20,797 square feet and to further amend the Lease based upon
the terms and conditions set forth in this Second Amendment. The total square
footage of the Premises as of the Expansion Commencement Date (as herein
(defined) shall be 84,636 square feet.

NOW, THEREFORE, for and in consideration of the premises and of other good and
valuable consideration, receipt of which is hereby acknowledged, the parties
hereto agree as follows:

1. Recitals. The Recitals noted above are hereby incorporated into and made part
of this Second Amendment,

2. Expansion of Premises. Tenant agrees that it shall expand the Premises to
include the 20,797 square feet of space immediately adjacent to Suite No. 200
(the “Expansion Premises”), which is shaded with diagonal lines on the drawing
attached hereto as Second Amendment Exhibit A and made a part hereof. The
expansion shall be effective on the date the Landlord delivers the Expansion
Premises to Tenant, which Landlord estimates shall be March 1, 2004 (the
“Expansion Commencement Date”). Landlord shall (1) demise the Expansion
Premises, (2) paint the interior walls, and (3) open up two (2) 10 foot by 10
foot knock out panels in the demising wall at its sole cost and expense prior to
delivering the Expansion Premises to Tenant. All other work necessary to prepare
the Expansion Premises for Tenant’s use shall be the sole responsibility of
Tenant at Tenant’s sole cost mid expense. Tenant shall obtain Landlord’s written
approval of Tenant’s plans and specifications for any Tenant work in the
Expansion Premises before commencing any such work; such approval shall not be
unreasonably withheld or delayed by Landlord. Effective as of the Expansion
Commencement Date, all references in the Lease to the “Premises” shall be deemed
to include the Expansion Premises.

3. Extension of Existing Lease Term. The existing Lease Term, currently
scheduled to expire on March 31, 2008, shall be extended as of the Expansion
Commencement Date to terminate on February 28, 2009 (the “Extended Term”),
unless terminated earlier in accordance with the provisions of the Lease. The
Extended Term shall be on the same terms, covenants and conditions as the
original term, except that the Minimum Rent shall be adjusted as provided
herein, and there shall be no further right of renewal after the Extended Term
except as specifically provided for herein.

4. Minimum Rent. Commencing on the Expansion Commencement Date, the Minimum Rent
for the Premises for the Extended Term shall be as shown on the table below.

(a) For the 63,839 square feet of space in Suite 200, Tenant agrees to pay
Landlord:

 

Payment Period

  

Minimum Rent

Per

Square Foot

   Annual Minimum
Rent   

Monthly Minimum

Rent Payment

Expansion Commencement Date Through 01/31/05

   $ 4.59    $ 293,021.01    $ 24,418.42

02/01/05 – 01/31/06

   $ 4.68    $ 298,766.52    $ 24,897.21

02/01/06 – 01/31/07

   $ 4.77    $ 304,512.03    $ 25,376.00

02/01/07 – 01/31/08

   $ 4.87    $ 310,895.93    $ 25,908.00

02/01/08 – 02/28/09

   $ 4.97    $ 317,279.83    $ 26,439.99



--------------------------------------------------------------------------------

(b) For the 20,797 square feet of space in the Expansion Premises, tenant agrees
to pay Landlord:

 

Payment Period

  

Minimum Rent
Per

Square Foot

   Annual Minimum
Rent    Monthly Minimum
Rent Payment

Expansion Commencement Date Through 02/28/05

   $ 5.50    $ 114,384.50    $ 9,531.96

03/01/05 – 02/28/06

   $ 5.61    $ 116,671.17    $ 9,722.60

03/01/06 – 02/28/07

   $ 5.72    $ 118,958.84    $ 9,913.24

03/01/07 – 02/29/08

   $ 5.83    $ 121,246.51    $ 10,103.88

03/01/08 – 02/28/09

   $ 5.95    $ 123,742.15    $ 10,311.85

(c) Therefore, the Tenant’s monthly payment obligation pursuant to (a) and
(b) above for the Lease Term shall be as follows:

 

Payment Period

   Monthly Minimum
Rent Payment

Expansion Commencement Date Through 01/31/05

   $ 33,950.38

02/01/05 – 02/28/05

   $ 34,429.17

03/01/05 – 01/31/06

   $ 34,619.81

02/01/06 – 02/28/06

   $ 35,098.60

03/01/06 – 01/31/07

   $ 35,289.24

02/01/07 – 02/28/07

   $ 35,821.24

03/01/07 – 01/31/08

   $ 36,011.88

02/01/08 – 02/29/08

   $ 36,543.87

03/01/08 – 02/28/09

   $ 36,751.84

5. Security Deposit. Landlord hereby acknowledges that it currently holds Twenty
Three Thousand Nine Hundred Thirty Nine and 63/100 Dollars ($23,939.63)
previously paid by Tenant as security for the faithful performance by Tenant of
all of the terms, covenants and conditions of the Lease. Tenant agrees to pay
Landlord an additional security deposit at Nine Thousand Five Hundred Thirty One
Dollars ($9,531 .00) contemporaneously with its execution of this Second
Amendment. Upon Landlord’s receipt of such payment, the total security deposit
on account for Tenant under the Lease shall be Thirty Three Thousand Four
Hundred Seventy and 63/100 Dollars ($33,470.63).

6. Additional Charges. Tenant currently pays its proportionate share of Real
Estate Taxes Common Facilities Costs and Insurance pursuant to the Lease. As at
the Expansion Commencement Date, Tenant’s proportionate share shall be increased
to 84,636/310,000, or 27.3%.

7. Parking. Tenant shall have the use of seventy (70) parking spaces, as marked
on Second Amendment Exhibit B, attached hereto and made a part hereof.

8. Broker. Each of the parties represents and warrants that there are no claims
for brokerage commissions or finder’s fees in connection with the execution of
this Second Amendment, and each of the parties agrees to indemnify and save
harmless the other party from and against all liabilities arising from any such
claim including, without limitation, the cost at attorneys’ fees in connect ion
therewith.

9. General. Except as otherwise expressly amended herein, all other terms and
conditions of the lease shall remain unchanged and in full force and effect. In
the event of any conflict between the terms of the Lease and the terms of this
Second Amendment, the terms of this Second Amendment shall control. All
undefined capitalized terms cant a med herein shall have the definitions
assigned to them in the Lease.

BALANCE OF PAGE INTENTIONALLY BLANK



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment a
Lease under their respective hands and seals as of the day and year first above
written.

 

WITNESS:   

LANDLORD:

GLENN DALE BUSINESS

CENTER, L.L.C.

   By:   GDBC Manager. Inc., its Manager  

/s/ Shanna M. Hayward

   By:  

/s/ Lawrence G. Rief

  (SEAL)      Lawrence G. Rief, Vice President   WITNESS:    TENANT:      TVI
CORPORATION  

 

   By:  

/s/ Richard V. Priddy

  (SEAL)    Name:   Richard V. Priddy      Title:   President and CEO  

STATE OF MARYLAND, COUNTY OF BALTIMORE, to wit:

On this 21st day of January, 2004, before me, the subscribed, a Notary Public of
the State aforesaid, personally appeared

LAWRENCE RIEF,

Vice President of the Manager for the above-named Landlord, and he acknowledged
the above Second Amendment to lease to be the act of the Landlord.

IN WITNESS WHEREOF, I hereunto set my hand and Notarial Seal.

 

/s/ Shanna M. Hayward

My commission expires: 11/1/2007

STATE OF MARYLAND, COUNTY OF BALTIMORE, to wit:

On this 16th day of January, 2004, before me, the subscribed, a Notary Public of
the State aforesaid personally appeared

Richard J. Priddy [Name], President and CEO [Title]

of the above-named Tenant, and s/he acknowledged the above Second Amendment to
Lease to be the act of the Tenant.

IN WITNESS WHEREOF, I hereunto set my hand and Notarial Seal.

 

/s/ Madeline M. McCormick

My commission expires: Sept. 25, 2007



--------------------------------------------------------------------------------

SECOND AMENDMENT EXHIBIT A – Plan Showing Expansion Premises

Graphic Omitted



--------------------------------------------------------------------------------

SECOND AMENDMENT EXHIBIT B– Plan Showing Parking Lot

Graphic Omitted